       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN THE MATTER OF THE
 APPLICATION OF MAKHPAL                               Case No. 1:2 l-MC-00442-KPF
 KARIBZHANOVA FOR JUDICIAL
 ASSISTANCE PURSUANT TO                               DECLARATION OF
 28 u.s.c. § 1782                                     AIDAN KARIBZHANOV


        AIDAN KARIBZHANOV, pursuant to 28 U.S.C. § 1746, declares the following:

        1.       I am a citizen and resident of the Republic of Kazakhstan and the former spouse

of Ms. Makhpal Karibzhanova ("Ms. Karibzhanova"). I am proficient in both writing and

speaking English and fully capable of providing this declaration in the English language. I am

fully familiar with the facts set forth herein.

        2.       I make this Declaration in support of my motion to quash subpoenas and vacate

the Court' s order granting Ms. Karibzhanova's application for judicial assistance pursuant to 28

u.s.c. § 1782.
                             Matrimonial Proceedings in Kazakhstan

        3.       On May 15, 2018, Ms. Karibzhanova and I were divorced pursuant to an appeal

judgment entered in the Almaty City Court in Kazakhstan.

       4.        Approximately three years later, on April 22, 2021, Ms. Karibzhanova filed a

claim in the Medeu District Court of Almaty City in Kazakhstan ("Medeu District Court"),

seeking division of property.

       5.        Since April 22, 2021, Ms. Karibzhanova has filed separate claims seeking the

division of common property in the Medeu District Court and has filed appeals of the dismissal

of her claims.




                                                  1
          Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 2 of 12




          6.     At no time has Ms. Karibzhanova or her lawyers informed the Medeu District

Court or me or my lawyers about the existence or status of her application to this Court for

judicial assistance pursuant to 28 U.S.C. § 1782 Application to this Court.

           Ms. Karibzhanova's Application for Judicial Assistance in the United States

          7.     Prior to filing her application for judicial assistance pursuant to 28 U.S.C. § 1782,

(the "Application"), Ms. Karibzhanova issued several document preservation letters to

individuals whom she falsely believes possess documents relevant to her claims before the

Medeu District Court. A true and correct copy of one such letter, dated March 23, 2021 and

addressed to Mr. Karibzhanov's acquaintance Mr. Dimitri Kryukov, is attached hereto as

Exhibit A. This letter, from Ms. Karibzhanova's counsel, Adam S. Kaufmann, with whom John

W. Moscow ("Mr. Moscow") practices law at Lewis Baach Kaufmann Middlemiss PLLC, makes

apparent that Messrs. Kaufmann and Moscow seek to leverage their previous experience at the

Manhattan District Attorney's Office in an effort to intimidate witnesses. Mr. Kaufmann's letter

intentionally attempts to leave the impression with a non-U.S. citizen that he has the authority to

initiate a criminal prosecution by claiming that "any conduct which may be interpreted as an

attempt to dissuade Ms. Karibzhanova from pursuing her legal rights or deny her access to

information, directed at Ms. Karibzhanova directly or any member of her family, may well be

subject to criminal prosecution by the Office of the District Attorney of New York." Exhibit A

at 2-3.

          8.    Then, on April 8, 2021, Ms. Karibzhanova's counsel sent a letter to me,

threatening to "put [my] affairs, and those of [my] friends and business colleagues, on display for

the world to see" and "to litigate this matter in the courts and the international press" ifl did not

pay her over $300 million. A true and correct copy of this letter is attached hereto as Exhibit B.



                                                   2
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 3 of 12




        9.     Ms. Karibzhanova also sent private messages to various businesspeople in

Kazakhstan who, according to her, are associated with me. For example, in a message dated

April 9, 2021 to Almaz Irishev, Ms. Karibzhanova claimed that she would like to resolve this

matter peacefully, and my decision not to give in her to demands will cause a massive scandal,

letting down many people. She also referred to an attempt to organize a meeting with "high-

level people from New York, Washington and London" to "stop" me from defending myself. As

is demonstrated in this letter, and through previous correspondence, see Exhibit B, it is Ms.

Karibzhanova, not me, who is attempting to cause a scandal here. A true and correct copy of the

message to Almaz Irishev, along with an English translation, is attached hereto as Exhibit C.

        I 0.   On May 12, 2021, Ms. Karibzhanova filed an application for judicial assistance

pursuant to 28 U.S.C. § 1782 (the "Application"), seeking the appointment of Mr. Moscow as

Commissioner and permission for Mr. Moscow, as Commissioner, to issue subpoenas to various

individuals and entities for the production of documents and testimony that Ms. Karibzhanova

claims are necessary for use in the equitable distribution proceeding pending in the Medeu

District Court in Kazakhstan. Neither I nor my lawyers received formal notice of the

Application.

        11.    In the Application, Ms. Karibzhanova and Mr. Moscow have made numerous

false and misleading representations, several of which I will clarify and correct:

               a.      First, my ex-wife claims that I engaged in abusive and violent behavior

toward her. See Affidavit of Makhpal Karibzhanova ("Karibzhanova Aff."), Dkt. No. 3, at,,

14-15, 18, 21. That is false. These claims of abuse and the claims of marital infidelity (which

need not be further addressed) are entirely irrelevant to Ms. Karibzhanova's Application and thus

were obviously made to tarnish my reputation and attempt to make good on Mr. Moscow's threat



                                                 3
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 4 of 12




to sully my reputation in the international press. See Exhibit B, supra ~ 8, at 1-2 ("[Ms.

Karibzhanova] is prepared to litigate this matter in the courts and the international press if

necessary. ... The question you need to ask yourself is whether you and your Kazakh partners

want to read about your business dealings and personal escapades in the New York Times, the

Financial Times, and the Wall Street Journal." (Emphasis added)). Additionally, these claims

were made to prejudice this Court against me and my interests when deciding whether to grant

the Application.

                b.         Second, Mr. Moscow simply asserts, without providing affidavits or

declarations from any of the unnamed "investigators" with whom he has been working, that he

"believe[s] that all information contained [in his declaration] is true." Declaration of John W.

Moscow ("Moscow Deel."), Dkt. No. 5, at~ 5. Mr. Moscow then claims that "[t]he legal

structure of assets in [my] control ... is commensurate with purposefully obfuscated transactions

and ownership structures designed to hinder efforts to uncover the identity of the true beneficial

owner." Id.   at~    14. This is entirely false. While it is difficult to disprove the baseless assertion

that I own assets through "ownership structures designed to hinder efforts to uncover the identity

of the true beneficial owner," id.    at~   14, the veracity of the sworn statements of Ms.

Karibzhanova and Mr. Moscow may be judged by matters they swore to that are within the

jurisdiction of this Court.

                c.        I am a businessman, and as it is widely reported, I am one of the partners

in the Visor Group, which does not do business in New York City or in the United States. I do

not own, either directly or indirectly, any interests in the Vemo Capital Group Limited or its

affiliates ("Verno"), Mubadala Fund, the Paladigrn Group or its affiliates, or ABA Bank or its

affiliates, contrary to Ms. Karibzhanova's and Mr. Moscow's assertions. See Karibzhanova Aff.,



                                                      4
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 5 of 12




at 1139, 41, 43; Moscow Deel., at,, 16-17. I was Connerly a director at Vemo, which is

publicly available infonnation and certainly did not require a team of investigators to uncover,

but I had no ownership interest in the company. Additionally, I have no material financial

connection to the privatization of mineral rights owned by Kaz Minerals, the privatization of the

Koksay copper mines and the East Akzhar oil fields, or the privatization of oil and gas fields in

Kazakhstan and the alleged related entities (Handoxx Inv. Ltd., Compass Global Investments

Closed Unit Investment Fund, Silverstand Bay Limited, and Repulse Bay Limited), as is claimed

in the Application. See Karibzhanova Aff., at 1142, 45, 48; Moscow Deel., at 1 18. Although,

over the course of my career, the finns that I have worked for acted as advisors on several

privatization deals and were paid fees for their professional services, I did not acquire any

ownership interest or material monetary benefit from those transactions and did not gain

ownership of assets "through nominees and strawmen."

               d.      I have no business connections with the State of New York, particularly

New York City. I have no investments or banking relationships in New York City. To the

extent that Ms. Karibzhanova or Mr. Moscow state otherwise, see Karibzhanova Aff., at 1137,

41, 42, 45, 50; Moscow Deel., at 1116, 17, such statements are baseless. I invite both Ms.

Karibzhanova and Mr. Moscow to produce evidence verifying these allegations, which they

claim are supported by documentation already in their possession and conversations with

participants in certain ventures and unnamed private investigators. See Karibzhanova Aff., at 11

41 , 42; Moscow Aff., at 1 4. Given that these allegations regarding my business ties to New

York City are false, I suspect that neither Ms. Karibzhanova nor Mr. Moscow will be able to

produce any legitimate substantiation.




                                                 5
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 6 of 12




               e.     Instead, I believe that they will try to mislead this Court as they have done

with respect to allegations concerning 240 Riverside Boulevard. It is alleged that I purchased a

luxury apartment in early 2018 at The Heritage at Trump Place, located at 240 Riverside

Boulevard New York, New York 10069 for $36 million. Memorandum of Law, Dkt. No. I, at

21-22. Further, Mr. Moscow states that I filed an affidavit in the Family Court, affirming I have

an address at Apartment l 7C at 240 Riverside Blvd. Moscow Deel.,      at ~   20; see Karibzhanova

Aff., at~ 52. Although I have stated that I "have an address" (not that I reside) at Apartment

l 7C at 240 Riverside Blvd. in some Family Court documents, I have never resided at that

address, not even when I visited New York City to spend time with my daughters or meet with

my lawyers. To the extent Mr. Moscow or Ms. Karibzhanova suggest that I purchased the

Riverside Blvd. Apartment and that I resided or have ever lived in New York City, they are

wrong. That I did not purchase an apartment at 240 Riverside Boulevard for $36 million and that

I have never resided or lived in New York City are facts that must have been known to Mr.

Moscow and are known by my ex-wife. Because of these misrepresentations to the Court, I am

forced to address matters that were adjudicated in the Family Court.

               f.     I engaged a real estate agent (not Edward Mermelstein as Ms.

Karibzhanova alleges) to rent-not purchase- unit l 7C - a two-bedroom apartment located at

240 Riverside Blvd. for my daughter's use. This approximately 1,600 square foot two-bedroom

apartment cannot be confused with "a single 10,500-square-foot apartment" that was allegedly

sold for $36 million. Memorandum of Law, Dkt. No. I, at 21-22. My rental of apartment 17C

was necessary because while my daughter resided with Ms. Karibzhanova in an apartment at 212

Fifth Avenue (property discussed in the following paragraph), there were many concerns about

my daughter's safety due to Ms. Karibzhanova's violent and abusive conduct toward my



                                                6
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 7 of 12




daughter. A Family Offense Petition, dated August 30, 2017, that I filed in the Family Court of

the State of New York, County of New York, details my ex-wife's violent and abuse behavior

toward our daughter and is attached hereto as Exhibit D.

               g.      As further support for the need to rent apartment l 7C at Riverside Blvd.,

the court-appointed guardian for our daughter even stated to the Supreme Court of the State of

New York, County of New York, in a divorce action commenced by Ms. Karibzhanova, "/

would make it crystal clear that keeping this child safe isn 't simply being safe from her mother.

It's being safe even from the fear that her mother may accost her sometime." Exhibit Eat p. 11.

The Court ultimately ruled that "the mother [Ms. Karibzhanova] cannot at this point be the

responsible parent for this child," and "the best solution ... is for the daughter to be with the

father [Mr. Karibzhanov]." Exhibit Eat p. 12. A true and correct copy of the transcript

containing this testimony and ruling is attached hereto as Exhibit E.

               h.      The lease of the two-bedroom Riverside Blvd. Apartment was for ten

months, from November 2017 to September 2018 and was not renewed. Therefore, I no longer

have any leasehold interest in apartment 17C at 240 Riverside Blvd. Additionally, I do not have

any financial interest in or at 240 Riverside Boulevard. I do not own any shares in the building,

have not purchased any apartment in the building, and have not purchased any apartment or

interest in the building through associates or other entities. To be clear, I was in no way involved

with whatever sale for $36 million may have occurred at 240 Riverside Boulevard. Certainly,

Mr. Moscow and his investigators must know these facts, but instead of being truthful with the

Court, Mr. Moscow chose to mislead the Court by failing to disclose to the Court (a) that

apartment l 7C at 240 Riverside Blvd was not purchased by me, (b) the relatively low value of

Apartment l 7C or {c) that Apartment l 7C was not the 10,500 square foot luxury apartment that



                                                 7
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 8 of 12




was allegedly sold for $36 million. Mr. Moscow and Ms. Karibzhanova did not make those

disclosures to the Court in their ex parte application for judicial assistance in order to mislead the

Court into believing that there was some basis to believe that I had purchased a $36 million

dollar apartment at 240 Riverside Blvd. in New York. See Moscow Deel., at 4'] 20; Memorandum

of Law, at 21-22. I assume that Mr. Moscow has already issued subpoenas to Mr. Mermelstein

and his related entities and received documents responsive to those subpoenas. I invite him to

submit to this Court any evidence supporting the baseless allegations against me made in the

Application.

               i.      An apartment at 212 Fifth Avenue, Apt. 3B, New York, New York 10010

(the "Fifth Avenue Apartment") was purchased for my daughters to live in while they attended

school in New York. Ms. Karibzhanova currently resides in the Fifth A venue Apartment.

Karibzhanova Aff., at~ 51. Mr. Moscow's Declaration states, "Records confirm that the

formation of [an] LLC and the purchase of the [Fifth Avenue Apartment] were brokered by New

York-licensed attorney and real estate broker Edward Mermelstein and his associates." Moscow

Deel., at ~ 20. Given that Mr. Moscow represents my ex-wife, that sentence creates the

unmistakable and false impression that I engaged Mr. Mermelstein to create the LLC and broker

the purchase of the Fifth A venue Apartment. However, Ms. Karibzhanova-not I-engaged the

real estate agents that found the apartment and brokered the transaction. Ms. Karibzhanova- not

I-engaged the attorneys that formed an LLC to purchase the apartment and create a trust for my

then minor daughter, through which she would acquire one-half ownership of the LLC, with the

other half owned by my older daughter. Notably, my ex-wife had herself named trustee of my

younger daughter's trust, and she is now the manager of the LLC. My only role in the

transaction was to provide the funds to the LLC owned by my daughters that purchased the Fifth



                                                 8
       Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 9 of 12




Avenue Apartment- a structure created by my ex-wife, not me. Once again, Mr. Moscow must

have known this if Ms. Karibzhanova was honest with him, but purposely misled the Court,

relying on half-truths or half-lies in aid of the ex parte Application. Since my daughters have left

New York, Ms. Karibzhanova lives in the Fifth A venue Apartment alone. However, it is unclear

on what basis she continues to reside in the apartment. Contrary to what Ms. Karibzhanova

alleges, we did not reach an agreement allowing Ms. Karibzhanova to reside in the apartment or

providing for my payment of maintenance charges and property taxes. See Exhibit B, at 2.

Further, my lawyers' previous efforts to obtain documentation about the apartment and its

ownership as well as my younger daughter's trust have been met with great resistance. As a

result of the foregoing, I do not intend to yield to Ms. Karibzhanova's additional demands for

payments associated with the Fifth Avenue Apartment.

               J·      My ex-wife's affidavit is even more egregious. She asserts that I have

purchased or have financial interests in many properties in the United States, sometimes in my

own name and sometimes in the names of nominees and have regularly used the services of Mr.

Mermelstein. Karibzhanova Aff., at 111150-52. That is utterly false. As stated above, Ms.

Karibzhanova-not I-engaged Mr. Mermelstein to form the LLC, owned by my daughters, to

purchase the Fifth A venue Apartment and broker the purchase of the Fifth A venue Apartment. I

have never engaged Mr. Mermelstein to conduct any real estate transactions in the United States

or elsewhere. Further, I do not own, directly or indirectly, any real property located in New

York City, New York State, or in the United States, contrary to Ms. Karibzhanova's allegations.

See Karibzhanova Aff., at 111150-53. To be clear, I do not own, either directly or indirectly, any

of the following real estate or ownership interests in such real estate: an apartment at the

Heritage at Trump Place, 240 Riverside Boulevard in Manhattan; an apartment at the Plaza, l



                                                 9
      Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 10 of 12




Central Park South, 768 5th Avenue, Apt. 1802, New York, New York; a unit at the Cipriani

Club Residences, 55 Wall Street, Apt. 702, New York, New York; a unit at 520 Park Avenue; a

home located at 2 Margo Way, Alpine, New Jersey; a villa located at 60-62 Beverly Park Cir.,

Beverly Hills, California. Ms. Karibzhanova has knowingly misled this Court in aid of her

Application. It is hardly surprising that my ex-wife would make false statements in a sworn

affidavit, given that she overstayed her visa in the past and failed to produce any evidence in the

Family Court proceedings indicating that she had been lawfully living in the United States and in

the Kazakh divorce proceedings, where she unsuccessfully argued that she was a U.S. resident.

               k.      Ms. Karibzhanova's Affidavit and Application paint a false picture of our

marriage in several respects. In addition to the false allegations of abuse, Ms. Karibzhanova

falsely states that I forced her to give up her modelling career. Karibzhanova Aff., at,, 9, JO.

However, during an interview in 2012, she explained, "[M]y modelling career did not last for

long - only a few months, until I met a prince on a white horse, my future husband. I never took

this job too seriously anyway and have no regrets [of giving it up]. This is why this chapter of

my life only makes me smile." Additionally, Ms. Karibzhanova falsely suggests that I did not

allow her to work. However, during another interview in 2012, she was questioned about her

source of income and stated, "My husband is a sufficiently wealthy individual. And I also have

my own business, not large one, I own a cafe."

       12.     I have engaged lawyers in Kazakhstan to lawfully defend me against claims made

by Ms. Karibzhanova in the Medeu District Court. Contrary to allegations made by Ms.

Karibzhanova's, I have not threatened and have not instructed anyone to threaten any lawyer

representing Ms. Karibzhanova and am not aware of any such threats having been made. In

addition, I am not able and have not attempted to exert undue influence over the decisions of the



                                                 10
      Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 11 of 12




courts in Kazakhstan. I am doing what every other litigant does to persuade a court: I have

engaged lawyers to lawfully argue my defense against Ms. Karibzhanova's claims in the Medeu

District Court.

        13.       I believe that Ms. Karibzhanova has engaged Mr. Moscow to - wittingly or

unwittingly - seek discovery in the United States, not of information concerning me or my

assets, but of confidential information and business dealings of people who she believes will

pressure me to succumb to her settlement demands in order to keep their own information

confidential and out of the international press.

        14.       As a final matter, at no time have I or my lawyers been served with my ex-wife's

Application, this Court's order granting the Application, or any subpoena issued pursuant to this

Court's order. Any suggestion by Mr. Moscow or Ms. Karibzhanova that I have been difficult to

locate is absurd. Ms. Karibzhanova is well aware of the law firm that previously represented me

in the Family Court proceedings and my lawyers in Kazakhstan. Additionally, in a letter to me,

dated April 8, 2021, see Exhibit B, Ms. Karibzhanova's counsel listed four of my email

addresses (two of which are work contacts) and my mobile number, and during the hearing in the

Medeu District Court on June 9, 2021, the court recited my residential address aloud in the

courtroom, instructing any service to be effected at that address. If this is not enough,

considering Mr. Moscow's assertion that he has conversed with world renowned investigators to

support several allegations in the Application, it is questionable that such investigators would be

unable to find some way to contact me, especially considering they were able to locate the




                                                   II
      Case 1:21-mc-00442-KPF Document 20 Filed 08/17/21 Page 12 of 12




addresses of several targets of preservation letters mailed earlier this year. See, e.g., Exhibit A.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on July Jfi2021


                                                       AIDAN KARIBZ • NOV
                                                                          ~




                                                 12
